15-23036-rdd      Doc 64      Filed 10/11/18     Entered 10/11/18 19:02:00           Main Document
                                                Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                       October 11, 2018

Honorable Robert D. Drain
United States Bankruptcy Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:     Floyd Craig Ellis
                Bankruptcy Case No: 15-23036

        This office represents Secured Creditor, BSI Financial Services, in the above referenced action.
Please allow this letter to serve as status update since the last conference.

       On June 22, 2018 the lender offered the debtor a trial plan wherein the debtor would make a
$10,000.00 good faith contribution, followed by monthly plan payments of $5,654.15. On October 8,
2018 the lender advised that the only payment received was the good faith payment. The debtor has
not submitted any payments since then and is delinquent on the trial modification for the months of
August, September and October.

        In light of the above, we respectfully request that loss mitigation be terminated as the debtor is
not participating in the trial modification.


                                                        Very truly yours,

                                                         /s/ Adam J. Friedman, Esq.
                                                         Adam J. Friedman, Esq.
                                                         Friedman Vartolo LLP
                                                         85 Broad Street, Suite 501
                                                         New York, New York 10004
                                                         (P) 212.471.5100
                                                         (F) 212.471.5150
                                                         bankruptcy@friedmanvartolo.com
